            Case 1:19-cv-02798-PAE Document 73 Filed 06/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BALLER ALERT, LLC,
                              Plaintiff,
                                                     Case Number: 19 Civ. 2798 (PAE)
                -against-
                                                     ORDER FOR WITHDRAWAL
                                                     OF COUNSEL
 UNDER ARMOUR, INC.,

                              Defendants.


TO: THE CLERK OF THE COURT AND ALL COUNSEL OF RECORD

        PLEASE TAKE NOTICE that pursuant to Local Rule 1.4 and subject to the approval of

the court, Defendant UNDER ARMOUR, INC., “Defendant” hereby withdraws the appearance of

George Moustakas and Jessica Sarah Sachs as counsel for UNDER ARMOUR, INC. Olshan

Frome Wolosky LLP will continue to represent Defendant as counsel of record in this action. Thus

George Moustakas and Jessica Sarah Sachs withdrawal will have no material effect on this matter,

and it will not cause prejudice to any party. In light of the foregoing, Defendant respectfully

requests that the court remove George Moustakas and Jessica Sarah Sachs as counsel for

Defendant.




5343624-4
            Case 1:19-cv-02798-PAE Document 73 Filed 06/29/20 Page 2 of 2




 Dated: New York, New York
        June 26, 2020
                                                    OLSHAN FROME WOLOSKY LLP


                                                    By:   /s/ Brian A. Katz
                                                          Brian A. Katz
                                                          Attorney for defendant
                                                          UNDER ARMOUR, INC.,
                                                          901 New York Avenue
                                                          Washington, DC 20001
                                                          (t) (212) 431-4100




    Granted. The Clerk of Court is directed to terminate George Moustakas and
    Jessica Sarah Sachs as counsel for defendant. All existing deadlines remain
    in place. SO ORDERED.


                       PaJA.�
                 __________________________________
                       PAUL A. ENGELMAYER 6/29/2020
                       United States District Judge




                                                2

5343624-4
